United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2832
                                    ___________

Sidney Lyles, III,                      *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Columbia Public School District;        *
Dr. Phyllis Chase, Superintendent;      * [UNPUBLISHED]
Dr. Mary Laffey, Principal;             *
Debra Barksdale,                        *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: December 24, 2008
                                 Filed: December 31, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Sidney Lyles appeals the district court’s1 dismissal with prejudice of his civil
complaint for failure to comply with court orders. After careful review of the record
and the parties’ submissions, we conclude that the district court did not abuse its
discretion and we affirm for the reasons stated in its order. See 8th Cir. Rule 47B.
We also deny Lyles’s pending motion and petition.
                        ______________________________

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.